              Case 1:19-cv-09061-JPO Document 17 Filed 06/19/20 Page 1 of 4


                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK


ENERGIZER BRANDS, LLC,


                   Plaintiff and Counterclaim Defendant,

                                                                                CASE NO. 1:19-cv-09061-JPO
         v.


DURACELL U.S. OPERATIONS, INC.,


              Defendant and Counterclaim Plaintiff.


                   CIVIL CASE MANAGEMENT PLAN AND SCHEDULING ORDER

   This Civil Case Management Plan (the “Plan”) is submitted by the parties in accordance with
Fed. R. Civ. P. 26(f)(3).

    1. All parties do not consent to conducting all further proceedings before a United States
       Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c). The parties are free to
       withhold consent without adverse substantive consequences.

    2. Settlement discussions have taken place.

    3. The parties have conferred pursuant to Fed. R. Civ. P. 26(f).

    4. Amended pleadings may not be filed and additional parties may not be joined except with
       leave of the Court. Any motion to amend or to join additional parties shall be filed on or
       before September 18, 2020.1

    5. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed on or before
       July 1, 2020.

    6. Fact Discovery

               (a) All fact discovery shall be completed no later than December 9, 2020.

               (b) Initial requests for production of documents shall be served by June 24, 2020.

               (c) Initial interrogatories shall be served by June 24, 2020.


1
  In light of the logistical difficulties posed by the COVID-19 pandemic and the technical complexities presented by
the claims and counterclaims at issue in this case, the Parties believe that this case presents unique complexities or
other exceptional circumstances requiring extended discovery and related deadlines.
                                                          1
      Case 1:19-cv-09061-JPO Document 17 Filed 06/19/20 Page 2 of 4


       (d) Depositions shall be completed by December 9, 2020.

       (e) Requests to admit shall be served by November 9, 2020.

       (f) Any of the deadlines in paragraphs 6(b) through 6(e) may be extended by the
           written consent of all parties without application to the Court, provided that all
           fact discovery is completed by the date set forth in paragraph 6(a).

7. Expert Discovery

       (a) All expert discovery, including expert depositions, shall be completed no later
           than March 26, 2021.

       (b) The party bearing the initial burden of proof shall serve its expert disclosures
           pursuant to Fed. R. Civ. P. 26(a)(2) on or before January 15, 2021.

       (c) Rebuttal expert reports shall be served on or before February 15, 2021.

       (d) The interim deadlines in paragraphs 7(b) and 7(c) may be extended by the written
           consent of all parties without application to the Court, provided that expert
           discovery is completed by the date set forth in paragraph 7(a).

8. All motions and applications shall be governed by the Court’s Individual Practices.

9. All counsel must meet in person to discuss settlement within fourteen (14) days following
   the close of fact discovery.

10.
       (a) Counsel for the parties have discussed an informal exchange of information in aid
           of early settlement of this case and have agreed upon the following: exchange of
           initial disclosures.

       (b) Counsel for the parties have discussed the use of the following alternate dispute
           resolution mechanisms for use in this case: (i) a settlement conference before a
           Magistrate Judge; (ii) participation in the District’s Mediation Program; and/or
           (iii) retention of a privately retained mediator. Counsel for the parties propose the
           following alternate dispute resolution mechanism for this case: none at this time.

       (c) Counsel for the parties recommend that the alternate dispute resolution
           mechanism designated in paragraph 10(b) be employed at the following point in
           the case (e.g., within the next sixty days; after the deposition of plaintiff is
           completed (specify date); after the close of fact discovery): not applicable at this
           time.

       (d) The use of any alternative dispute resolution mechanism does not stay or modify
           any date in this Order.



                                             2
          Case 1:19-cv-09061-JPO Document 17 Filed 06/19/20 Page 3 of 4


   11. Motions for summary judgment shall be filed on or before April 23, 2021. Oppositions to
       motions for summary judgment shall be filed on or before May 21, 2021. Replies in
       further support of motions for summary judgment shall be filed on or before June 11,
       2021. The parties shall submit a Joint Pretrial Order prepared in accordance with Fed. R.
       Civ. P. 26(a)(3) and the Court's Individual Practices within thirty (30) days of a decision
       on such motion. If no motion for summary judgment is filed, the parties shall file the Joint
       Pretrial Order within thirty (30) days of the close of discovery. Any motions in limine
       shall be filed on or before the date on which the Joint Pretrial Order is due. If this action
       is to be tried before a jury, proposed voir dire, jury instructions, and verdict form shall
       also be filed on or before the Joint Pretrial Order due date. Counsel are required to meet
       and confer on a joint submission of proposed jury instructions and verdict form, noting
       any points of disagreement in the joint submission. Jury instructions may not be
       submitted after the Joint Pretrial Order due date, unless they meet the standard of Fed. R.
       Civ. P. 51(a) (2)(A). If this action is to be tried to the Court, proposed findings of fact and
       conclusions of law should be submitted on or before the Joint Pretrial Order due date.

   12. The parties shall be ready for trial on August 12, 2021.

   13. This case is to be tried to a jury.

   14. Counsel for the parties have conferred and their present best estimate of the length of trial
       is ten days.

   15. Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
       Fed. R. Civ. P. 26(f)(3), are set forth below:
          (a) Early settlement/resolution, and proposed dates for a settlement conference;
          (b) Protective order; and
          (c) Privilege log details.

Counsel for the Parties:


  /s/ R. Charles Henn Jr.                               /s/ Darren Wright Johnson
 William H. Brewster (WB 2245)                            Andrew Garry Gordon
 R. Charles Henn Jr. (RH 3049)                            Paul, Weiss, Rifkind, Wharton &
 1100 Peachtree Street, NE, Suite 2800                    Garrison LLP (NYC)
 Atlanta, Georgia 30309                                   1285 Avenue of the Americas
 Telephone: (404) 815-6500                                New York, NY 10019
 Facsimile: (404) 815-6555                                212-373-3553
 Email:                                                   Fax: 212-373-2037
 bbrewster@kilpatricktownsend.com                         Email: agordon@paulweiss.com
          chenn@kilpatricktownsend.com
                                                          Aaron Sean Delaney
 Bryan Wolin (BW 8339)                                    Paul Weiss (NY)
 The Grace Building                                       1285 Avenue of the Americas
 1114 Avenue of the Americas, Fl. 21                      New York, NY 10019
 New York, New York 10036                                 (212)-373-3119
 Telephone: (212) 775-8700                                Fax: (212)-492-0119

                                                 3
         Case 1:19-cv-09061-JPO Document 17 Filed 06/19/20 Page 4 of 4


 Facsimile: (212) 775-8800                             Email: adelaney@paulweiss.com
 Email: bwolin@kilpatricktownsend.com
 Attorneys for Plaintiff and Counterclaim              Darren Wright Johnson
 Defendant Energizer Brands, LLC                       Paul Weiss (NY)
                                                       1285 Avenue of the Americas
                                                       New York, NY 10019
                                                       212-373-3710
                                                       Fax: 212-492-0710
                                                       Email: djohnson@paulweiss.com
                                                       Counsel for Defendant and
                                                       Counterclaim Plaintiff Duracell U.S.
                                                       Operations, Inc.


       The next Case Management Conference is scheduled for ___________.

        This Order may not be modified or the dates herein extended, except by further Order of
this Court for good cause shown. Any application to modify or extend the dates herein (except as
provided in paragraph 6(f) and 7(d)) shall be made in a written application in accordance with
Court’s Individual Practices and shall be made no less than two (2) business days prior to the
expiration of the date sought to be extended.




SO ORDERED.

                                                   ____________________________________
                                                         J. PAUL OETKEN
                                                         United States District Judge


Dated: _______________
New York, New York




                                               4
